DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 10/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1, 3-6, 12-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 1, 12, 17, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims recites, “wherein the processor, the sensor, the wireless interface and the radio are inside the housing of the security device”, in line 8-9.  However, showing the elements; the processor, the sensor, the wireless interface and the radio, together pictorially in figure 4, and giving the element 100 the weight of “housing” is not supported by the as filed specification.  If the applicant is implying that “device” is a housing, the paragraph 22 of the as filed specification, however, simply shows 100 is just a component in other devices, the subject matter is not described in the specification to reasonably convey housing with elements inside.  

Response to Remarks/Amendment
Applicant’s arguments with respect to claim(s) 1-6, 12-20, have been considered but are moot because the new ground of rejection does not rely on reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6, 12-14, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 6,970,183) in view of YUrevich (RU 2599360).
	Regarding claim 1, Monroe discloses a security device (method) (multimedia surveillance and monitoring) comprising: 
a housing (system provides a highly integrated sensor/processor/transceiver and can be housed on a single chip using available configuration technology (col. 26, lines 41-58).
a processor (abstract; server as a processor 46, figs. 5, 41); 
a sensor configured to detect unexpected activity (abstract; col. 4, lines 1-16); 
a wireless network interface (the surveillance system may be interfaced with a WAN (wide area Network) or the Internet for providing a worldwide, low cost surveillance system with virtually unlimited geographic application, element 48) (abstract; col. 18, lines 32-49), configured to connect to a remote server via Internet; and  
a radio configured to transmit independently of the internet (a wireless system can also be supported independent of the internet (replacing the RJ-45 plug and jack set and the LAN interface) with a WLAN or wireless radio and antenna) (col. 32, lines 17-20),
wherein the processor, the sensor, the wireless interface and the radio are inside the housing of the security device, and 
wherein, if the unexpected activity (such as an event related to surveillance) is detected, the processor is configured to output an alert to the remote server (col. 6, lines 48-57): 
(i) via the Internet, if the wireless network interface can connect to the remote server via the Internet (abstract; col. 4, lines 1-16; col. 7, lines 5-44): and 
(ii) via the radio, if the wireless network interface cannot connect to the remote server via the Internet (col. 7, lines 5-33; col. 32, lines 17-20).  As noted above, Monroe discloses elements; the processor, sensor, wireless interface and radio, configured as surveillance and monitoring system (security apparatus) except, does not expressly show these elements inside a housing.  YUrevich discloses elements such as, microprocessor control unit, environment parameters sensors, video camera, actuating device, radio-frequency transceiver and wireless Wi-Fi module are integrated in single housing and connected directly to each other (abstract; page 5, description of the invention).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements inside the housing (that is integrate in the housing) the elements claimed as taught by YUrevich with the device of Monroe to increase noise immunity and provide an increase in the reliability of the system as a whole.  A person of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination each element merely performs the same function as it does separately recognizing a predictable for the combination.
	Regarding claims 3, 14, 18, Monroe in view of YUrevich discloses limitations noted above with claim 1.  Monroe further discloses wherein the radio is a long range (LoRa) radio (interfaced with a WAN (wide area network) or the Internet or wireless carrier provides long distance radio transmission providing low cost surveillance system with virtually unlimited geographic application) (col. 7, lines 61-65).   
	Regarding claims 5, Monroe in view of YUrevich discloses limitations noted above with claim 1.  Monroe further discloses further comprising a power source (col. 6, lines 28-31).  
	Regarding claims 6, 16, Monroe in view of YUrevich discloses limitations noted above with claim 1.  Monroe further discloses wherein the security device is a smart doorbell device (referred to as alarm bell 1010) (col. 36, lines 47-48).  
	Regarding claim 12, Monroe discloses a method implemented on a security device (multimedia surveillance and monitoring) comprising:
	if unexpected activity is detected by a sensor of the security device (such as an event related to surveillance), outputting an alert to a remote server (col. 6, lines 48-57): 
	(i) via the Internet, if the wireless network interface can connect to the remote server via the Internet (abstract; col. 4, lines 1-16; col. 7, lines 5-44): and 
	(ii) via a radio of the security device configured to transmit independently of the Internet, if the wireless network interface cannot connect to the remote server via the Internet (col. 7, lines 5-33),
	wherein the sensor, the wireless interface and the radio are inside a housing of the security device.  As noted above, Monroe discloses elements; the processor, sensor, wireless interface and radio, configured as surveillance and monitoring system (security apparatus) except, does not expressly show these elements inside a housing.  YUrevich discloses elements such as, microprocessor control unit, environment parameters sensors, video camera, actuating device, radio-frequency transceiver and wireless Wi-Fi module are integrated in single housing and connected directly to each other (abstract; page 5, description of the invention).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements inside the housing (that is integrate in the housing) the elements claimed as taught by YUrevich with the device of Monroe to increase noise immunity and provide an increase in the reliability of the system as a whole.  A person of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination each element merely performs the same function as it does separately recognizing a predictable for the combination.
	Regarding claim 13, Monroe in view of YUrevich discloses limitations noted above with claim 1.  Monroe further discloses outputting the alert to an end user device from the remote server (abstract; col. 4, lines 52-65).

7.	Claim(s) 4, 15, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 6,970,183) in view of YUrevich (RU 2599360) and further in view of Filson et al (hereinafter Filson) (US 9,787,424).
	Regarding claims 4, 15, 19, Monroe in view of YUrevich discloses limitations noted above with claim 1.  Monroe further discloses all limitation noted above with claim 1, 12.  Monroe further discloses the surveillance system may be interfaced with a WAN (wide area Network) or the Internet for providing a worldwide surveillance system with virtually unlimited geographic application, (element 48, col. 18, lines 32-49) configured to connect (interface gateway) to a remote server via Internet, (abstract; col. 4, lines 1-16; col. 7, lines 5-44): and via a radio configured to transmit independently of the Internet (col. 7, lines 5-33).  Further yet, cellular service can be combined with an ISP connection to provide a gateway to the Internet that would permit a remote unit to be readily transported to a distant or remote location, except the radio is an LTE radio.  	Filson discloses LTE circuitry to communicate with devices outside of the local network, for e.g., a device 10 (fig. 1) may contact the authorities over a cellular communication network (e.g., a wireless telecommunications network), network interface 18 may include two radios, Radio A (20) and Radio B (22).  These radios send and/or receive signals, for instance, Radio A (20) may be a Wi-Fi radio and the Radio B (22) may be a Bluetooth® Low Energy radio (col. 7, lines 11-36).  It would be an obvious matter to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Filson with the device of Monroe in view of YUrevich for the benefit of provide a high data rate, low latency and packet optimized LTE radio access technology supporting flexible bandwidth deployments. 
	Regarding claim 17, Monroe discloses a security device (multimedia surveillance and monitoring) comprising: 
	if unexpected activity is detected by a sensor of the security device (such as an event related to surveillance), outputting an alert to a remote server (col. 6, lines 48-57): 
	(i) via the Internet, if the wireless network interface can connect to the remote server via the Internet (abstract; col. 4, lines 1-16; col. 7, lines 5-44): and 
	(ii) via a radio of the security device configured to transmit independently of the Internet, if the wireless network interface cannot connect to the remote server via the Internet (col. 7, lines 5-33),
	wherein the sensor, the wireless interface and the radio are inside a housing of the security device.  As noted above, Monroe discloses elements; the processor, sensor, wireless interface and radio, configured as surveillance and monitoring system (security apparatus) except, does not expressly show these elements inside a housing.  YUrevich discloses elements such as, microprocessor control unit, environment parameters sensors, video camera, actuating device, radio-frequency transceiver and wireless Wi-Fi module are integrated in single housing and connected directly to each other (abstract; page 5, description of the invention).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements inside the housing (that is integrate in the housing) the elements claimed as taught by YUrevich with the device of Monroe to increase noise immunity and provide an increase in the reliability of the system as a whole.  A person of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination each element merely performs the same function as it does separately recognizing a predictable for the combination.
	Monroe in view of YUrevich does not expressly show, a non-transitory computer readable storage medium having stored thereon a program implemented on a security device, the program causing the security device to perform the above steps.  Filson in a similar field of endeavor of wireless surveillance discloses a tangible, non-transitory computer-readable medium including instructions configured to be executed to perform the steps of the embodiment above (col. 2, lines 28-41).  It would be an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Filson with the device of Monroe in view of YUrevich for the benefit of allow program perform routine (steps) to implement security device output an alert to a remote server within a threshold amount of time. 
	Regarding claim 18, Monroe in view of YUrevich and further in view of Filson discloses limitation recited above.  Monroe further discloses wherein the radio is a long range (LoRa) radio (interfaced with a WAN (wide area network) or the Internet or wireless carrier provides long distance radio transmission providing low cost surveillance system with virtually unlimited geographic application) (col. 7, lines 61-65).
	Regarding claim 20, Monroe in view of YUrevich and further in view of Filson discloses limitation recited above with claim 17.  Monroe further discloses wherein the security device is a smart doorbell device (referred to as alarm bell 1010) (col. 36, lines 47-48).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.